DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 
The limitations of: determining a request to validate data of a database, wherein the request specifies a series of validation criteria including two distinct validation criteria; and validating the data using the series of validation criteria, wherein the validation includes determining portions of the data satisfying the two distinct validation criteria., as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “processors,” “memory,” and “selected based on a pull-down menu of a user interface.”  The elements “processors” and “memory” are generic computer components.  The element “selected based on a pull-down menu of a user interface” amounts to mere gathering data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (processors and memory).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “selected based on a pull-down menu of a user interface” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that gathering or retrieving data is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
As previously identified, the claim also recites the additional elements “processors” and “memory” which are well-understood, routine, and conventional.
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A citation to an express statement in the specification or to a statement made by an applicant during prosecution.” The specification states at [0046]: “Conventional operating systems control and schedule computer processes for execution, perform memory management, provide file system, networking, I/O services, and provide a user interface functionality, such as a graphical user interface (“GUI”), among other things.”  These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 2, the limitation “wherein the validation criteria include validation expressions to be applied to the data, wherein the validation expressions are defined through the pull-down menu of the user interface” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 3, the limitation “wherein the validation of the data further includes evaluating the data and outputting a Boolean value to indicate whether a validation expression has been met” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 4, the limitation “wherein the validation of the data further includes: determining a subset of the data satisfying a first validation criteria; and determining a second subset of the data, from the subset of the data, that also satisfies a second validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 5, the limitation “wherein the validation of the data further includes: determining a third subset of the data, from the second subset of the data, that also satisfies a third validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 6, the limitation “wherein the second subset of the data is determined in response to a Boolean expression resulting from the determination of the subset of the data, the Boolean expression indicating that the subset of the data satisfies the first validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 7, the limitation “wherein the data includes a set of rows in the database; and the validation of the data includes: determining a subset of the rows satisfying the first validation criteria; and determining, from the subset, a second subset of the rows satisfying the second validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more. 

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG) 
The limitations of: determining a request to validate data of a database, wherein the request specifies a series of validation criteria including two distinct validation criteria; and validating the data using the series of validation criteria, wherein the validation includes determining portions of the data satisfying the two distinct validation criteria., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element: “selected based on a pull-down menu of a user interface” which amounts to mere gathering data, which is a form of insignificant extra-solution activity.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the element “selected based on a pull-down menu of a user interface” was considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that gathering or retrieving data is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 9, the limitation “wherein the validation criteria include validation expressions to be applied to the data, wherein the validation expressions are defined through the pull-down menu of the user interface” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 10, the limitation “wherein the validation of the data further includes evaluating the data and outputting a Boolean value to indicate whether a validation expression has been met” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 11, the limitation “wherein the validation of the data further includes: determining a subset of the data satisfying a first validation criteria; and determining a second subset of the data, from the subset of the data, that also satisfies a second validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 12, the limitation “wherein the validation of the data further includes: determining a third subset of the data, from the second subset of the data, that also satisfies a third validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 13, the limitation “wherein the second subset of the data is determined in response to a Boolean expression resulting from the determination of the subset of the data, the Boolean expression indicating that the subset of the data satisfies the first validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 14, the limitation “wherein the data includes a set of rows in the database; and the validation of the data includes: determining a subset of the rows satisfying the first validation criteria; and determining, from the subset, a second subset of the rows satisfying the second validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more. 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG) 
The limitations of: determining a request to validate data of a database, wherein the request specifies a series of validation criteria including two distinct validation criteria; and validating the data using the series of validation criteria, wherein the validation includes determining portions of the data satisfying the two distinct validation criteria., as drafted, is an article of manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “processors” and “selected based on a pull-down menu of a user interface.”  The elements “processors” are generic computer components.  The element “selected based on a pull-down menu of a user interface” amounts to mere gathering data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (processors and memory).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “selected based on a pull-down menu of a user interface” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that gathering or retrieving data is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
As previously identified, the claim also recites the additional elements “processors” which are well-understood, routine, and conventional.
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A citation to an express statement in the specification or to a statement made by an applicant during prosecution.” The specification states at [0046]: “Conventional operating systems control and schedule computer processes for execution, perform memory management, provide file system, networking, I/O services, and provide a user interface functionality, such as a graphical user interface (“GUI”), among other things.”  These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 16, the limitation “wherein the validation criteria include validation expressions to be applied to the data, wherein the validation expressions are defined through the pull-down menu of the user interface” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 17, the limitation “wherein the validation of the data further includes evaluating the data and outputting a Boolean value to indicate whether a validation expression has been met” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 18, the limitation “wherein the validation of the data further includes: determining a subset of the data satisfying a first validation criteria; and determining a second subset of the data, from the subset of the data, that also satisfies a second validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 19, the limitation “wherein the validation of the data further includes: determining a third subset of the data, from the second subset of the data, that also satisfies a third validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 20, the limitation “wherein the data includes a set of rows in the database; and the validation of the data includes: determining a subset of the rows satisfying the first validation criteria; and determining, from the subset, a second subset of the rows satisfying the second validation criteria” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinberg et al. (US 2007/0028079).

Regarding Claims 1, 8, and 15, Weinberg discloses a system comprising: 
one or more processors ([0029], computer system, Weinberg); and 
a memory storing instructions that, when executed by the one or more processors ([0029], computer system, Weinberg), cause the system to perform: 
determining a request to validate data of a database, wherein the request specifies a series of validation criteria including two distinct validation criteria selected based on a pull-down menu of a user interface ([0032], Weinberg); and 
validating the data using the series of validation criteria, wherein the validation includes determining portions of the data satisfying the two distinct validation criteria ([0038], multiple validations, Weinberg).

Regarding Claims 2, 9, and 16, Weinberg discloses a system, wherein the validation criteria include validation expressions to be applied to the data, wherein the validation expressions are defined through the pull-down menu of the user interface (Fig. 1, 102 and 101, Weinberg).

Regarding Claims 3, 10, and 17, Weinberg discloses a system, wherein the validation of the data further includes evaluating the data and outputting a Boolean value to indicate whether a validation expression has been met ([0038], Weinberg).

Regarding Claims 4, 11, and 18, Weinberg discloses a system, wherein the validation of the data further includes: 
determining a subset of the data satisfying a first validation criteria ([0039], Weinberg); and 
determining a second subset of the data, from the subset of the data, that also satisfies a second validation criteria ([0043], child validations and parent validation, Weinberg).

Regarding Claims 5, 12, and 19, Weinberg discloses a system, wherein the validation of the data further includes: determining a third subset of the data, from the second subset of the data, that also satisfies a third validation criteria ([0043], child validations and parent validation, Weinberg).

Regarding Claims 6 and 13, Weinberg discloses a system, wherein the second subset of the data is determined in response to a Boolean expression resulting from the determination of the subset of the data, the Boolean expression indicating that the subset of the data satisfies the first validation criteria ([0043], child validations and parent validation, Weinberg).

Regarding Claims 7, 14, and 20, Weinberg discloses a system, wherein the data includes a set of rows in the database; and the validation of the data includes: 
determining a subset of the rows satisfying the first validation criteria ([0043], child validations and parent validation, Weinberg); and 
determining, from the subset, a second subset of the rows satisfying the second validation criteria ([0043], child validations and parent validation, Weinberg).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
May 3, 2022